Case: 19-10011 Date Filed: 03/13/2019 Page: 2 of 2

lN THE UNlTED STATES COURT OF APPEALS
FOR THE ELEVENTH CIRCUIT

NO. l9-lOOll-F

ln re: ANTHONY OLIVER,

Petitioner.

 

On Petition for Writ of Mandamus to the United States District Court for the
Southern District of Georgia

 

ENTRY OF DISMISSAL: Pursuant to the l lth Cir.R.42-l(b), this petition is hereby
DISMISSED for want of prosecution because the Petitioner Anthony Oliver failed to pay the
filing and docketing fees to the clerk of this court Within the time fixed by the rules; Petition for
writ of mandamus is MOOT due to the clerk's order being entered, effective March 13, 2019.

DAVID J. SMITH
Clerk of Court of the United States Court
of Appea|s for the Eleventh Circuit
by: Dionne S. Young, F, Deputy Clerk

FOR THE COURT - BY DIREC'I`ION

Case: 19-10011 Date Filed: 03/13/2019 Page: 1 of 2

UNITED STATES COURT OF APPEALS
FOR THE ELEVENTH CIRCUIT

ELBERT PARR TUT'I`LE COURT OF APPEALS BUlLD[NG
56 Forsyth Street, N.W.

Atlanta, Georgia 30303
David .l. Smiih For rules and forms visit
Clerk ofCourt \\‘\vw,cal l,uscourts.‘='ov

March 13, 2019

Anthony Oliver
PO BOX 847
POOLER, GA 31322

Appeal Number: 19-1001 l-F

Case Style: ln re: Anthony Oliver
District Court Docket No: 4:18-cv-00100-WTM-JEG

Enclosed is the clerk's entry of dismissal of your petition for lack of prosecution pursuant to
Eleventh Circuit Rule 42-l(b), which is issued as the mandate of this court. §§ l lth Cir. R. 41-
4.

Sincerely,

DAVID J. SMITH, Clerk of Court

Reply to: Dionne S. Young, F
Phone #: (404) 335-6224

Enclosure(s)

